
	
		II
		109th CONGRESS
		2d Session
		S. 3487
		IN THE SENATE OF THE UNITED
		  STATES
		
			June 8, 2006
			Mr. Kerry (for himself
			 and Mr. Pryor) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Small Business and
			 Entrepreneurship
		
		A BILL
		To amend the Small Business Act to
		  reauthorize and improve the disaster loan program, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Small Business Disaster Loan
			 Reauthorization and Improvements Act of 2006.
		2.FindingsCongress finds that—
			(1)43 percent of businesses that close
			 following a natural disaster never reopen;
			(2)an additional 29 percent of businesses
			 close down permanently within 2 years of a natural disaster;
			(3)the plan of the Federal Government for
			 response and recovery with respect to large scale disasters does not meet the
			 needs of homeowners and small business concerns;
			(4)on February 1, 2006, more than 5 months
			 after Hurricane Katrina struck the Gulf Coast, 48 percent of disaster loan
			 applications remained unprocessed, meaning that of the nearly 370,000 disaster
			 loan applications received by the Administration, nearly 178,000 remained
			 unprocessed;
			(5)as of May 23, 2006, only 35 percent of
			 total disaster loan applications received by the Administration had been
			 approved;
			(6)the Administration lacks the tools to
			 respond immediately and effectively to the needs of victims in the aftermath of
			 a large scale disaster, such as the terrorist attacks of September 11, 2001, or
			 the 2005 Gulf Coast hurricanes;
			(7)during a major disaster, the Administration
			 should utilize private lenders to assist in processing loans, so that a back
			 log of this magnitude will not prevent disaster victims from accessing
			 capital;
			(8)during 2004 and 2005, in the aftermath of
			 Hurricane Charlie, Hurricane Francis, Hurricane Ivan, Hurricane Jeanne,
			 Hurricane Dennis, and Hurricane Wilma, the State of Florida distributed
			 $49,304,902 in bridge loans to small business concerns, helping to save an
			 estimated 32,560 jobs statewide;
			(9)there needs to exist a Federal standard for
			 providing bridge loans to disaster victims, to provide access to capital while
			 they wait for other types of assistance;
			(10)there is a demonstrated need for counseling
			 in the small business community that is not being met by the Administration;
			 and
			(11)there is a need for greater coordination
			 between responding agencies during disasters so that Federal Government can put
			 the needs of victims first.
			3.DefinitionsIn this Act—
			(1)the terms Administration and
			 Administrator mean the Small Business Administration and the
			 Administrator thereof, respectively;
			(2)the term applicable declared
			 disaster means the declared disaster for the disaster area in which the
			 person seeking assistance under section 11(c) is located;
			(3)the term catastrophic national
			 disaster means a catastrophic national disaster declared under paragraph
			 (4) of section 7(b) of the Small Business Act (15 U.S.C. 636(b)), as added by
			 this Act;
			(4)the term declared disaster
			 means a major disaster or a catastrophic national disaster;
			(5)the term disaster area
			 means—
				(A)in the case of a major disaster, the area
			 for which such disaster was declared, during the period of such declaration;
			 and
				(B)in the case of a catastrophic national
			 disaster, the United States, during the period of such declaration;
				(6)the term disaster assistance
			 means assistance under the disaster loan program of the Administration and
			 section 321(a) of the Consolidated Farm and Rural Development Act (7 U.S.C.
			 1961(a));
			(7)the term disaster loan program of the
			 Administration means the assistance under section 7(b) of the Small
			 Business Act (15 U.S.C. 636(b));
			(8)the term disaster update
			 period means the period beginning on the date on which the President
			 declares a major disaster or a catastrophic national disaster and ending on the
			 date on which such declaration terminates;
			(9)the term major disaster has
			 the same meaning as in section 102 of the Robert T. Stafford Disaster Relief
			 and Emergency Assistance Act (42 U.S.C. 5122);
			(10)the term small business
			 concern has the same meaning as in section 3 of the Small Business Act
			 (15 U.S.C. 632); and
			(11)the term small business development
			 center means a small business development center established under
			 section 21 of the Small Business Act (15 U.S.C. 648).
			4.Disaster loan programs
			 reauthorization
			(a)General
			 authoritySection 20 of the
			 Small Business Act (15 U.S.C. note) is amended by inserting after subsection
			 (e) the following:
				
					(f)Additional
				authorizations for fiscal years 2007 through 2009There are authorized to be appropriated to
				the Administration for each of fiscal years 2007 through 2009, such sums as may
				be necessary to carry out the provisions of this Act not elsewhere provided
				for, including administrative expenses and necessary loan capital for disaster
				loans pursuant to section 7(b), and to carry out the Small Business Investment
				Act of 1958, including salaries and expenses of the
				Administration.
					
			(b)Disaster
			 mitigation program
				(1)In
			 generalSection 20(c) of the
			 Small Business Act (15 U.S.C. note) is amended by adding at the end the
			 following:
					
						(3)$15,000,000 for fiscal year 2007.
						(4)$15,000,000 for fiscal year 2008.
						(5)$15,000,000 for fiscal year
				2009.
						.
				(2)Increase of
			 loan amountsSection
			 7(b)(1)(A) of the Small Business Act (15 U.S.C. 636(b)(1)(A)) is amended by
			 inserting of the aggregate costs of such damage or destruction (whether
			 or not compensated for by insurance or otherwise) after 20 per
			 centum.
				(3)Predisaster
			 mitigationSection 7(b)(1)(C)
			 of the Small Business Act (15 U.S.C. 636(b)(1)(C)) is amended by striking
			 fiscal years 2000 through 2004 and inserting fiscal years
			 2007 through 2009.
				5.Catastrophic national
			 disastersSection 7(b) of the
			 Small Business Act (15 U.S.C. 636(b)) is amended by inserting immediately after
			 paragraph (3) the following:
			
				(4)Catastrophic
				national disasters
					(A)DefinitionIn this paragraph the term
				catastrophic national disaster means a disaster, natural or other,
				that the President determines has caused significant adverse physical or
				economic conditions outside of the geographic reach of the disaster.
					(B)AuthorizationThe Administrator may make such loans under
				this paragraph (either directly or in cooperation with banks or other lending
				institutions through agreements to participate on an immediate or deferred
				basis) as the Administrator determines appropriate to small business concerns
				located anywhere in the United States that are economically adversely impacted
				as a result of a catastrophic national disaster.
					(C)Loan
				termsA loan under this
				paragraph shall be made on the same terms as a loan under paragraph
				(2).
					.
		6.Public awareness of
			 disaster declaration and application periods
			(a)In
			 generalSection 7(b) of the
			 Small Business Act (15 U.S.C. 636(b)) is amended by inserting immediately after
			 paragraph (4), as added by this Act, the following:
				
					(5)Coordination
				with FEMA
						(A)In
				generalNotwithstanding any
				other provision of law, for any disaster (including a catastrophic national
				disaster) declared under this subsection or major disaster (as that term is
				defined in section 102 of the Robert T. Stafford Disaster Relief and Emergency
				Assistance Act (42 U.S.C. 5122)), the Administrator, in consultation with the
				Director of the Federal Emergency Management Agency, shall ensure, to the
				maximum extent practicable, that all application periods for disaster relief
				under this Act and the Robert T. Stafford Disaster Relief and Emergency
				Assistance Act begin on the same date and end on the same date.
						(B)Deadline
				extensionsNotwithstanding
				any other provision of law—
							(i)not later than 7 days before the closing
				date of an application period for disaster relief under this Act for any
				disaster (including a catastrophic national disaster) declared under this
				subsection, the Administrator, in consultation with the Director of the Federal
				Emergency Management Agency, shall determine whether to extend such application
				period; and
							(ii)not later than 7 days before the closing
				date of an application period for disaster relief under the Robert T. Stafford
				Disaster Relief and Emergency Assistance Act for any major disaster (as that
				term is defined in section 102 of the Robert T. Stafford Disaster Relief and
				Emergency Assistance Act (42 U.S.C. 5122)) for which the President has declared
				a catastrophic national disaster under paragraph (4), the Director of the
				Federal Emergency Management Agency, in consultation with the Administrator,
				shall determine whether to extend such application period.
							(6)Public
				awareness of disastersIf a
				disaster (including a catastrophic national disaster) is declared under this
				subsection, the Administrator shall make every effort to communicate through
				radio, television, print, and web-based outlets, all relevant information
				needed by disaster loan applicants, including—
						(A)the date of such declaration;
						(B)cities and towns within the area of such
				declaration;
						(C)loan application deadlines related to such
				disaster;
						(D)all relevant contact information for victim
				services available through the Administration (including links to small
				business development center websites);
						(E)links to relevant State disaster assistance
				websites; and
						(F)information on eligibility criteria for
				Federal Emergency Management Agency disaster assistance applications, as well
				as for Administration loan programs, including where such applications can be
				found.
						.
			(b)Coordination of
			 agencies and outreachNot
			 later than 90 days after the date of enactment of this Act, the Administrator
			 and the Director of the Federal Emergency Management Agency shall enter into an
			 agreement that ensures adequate lodging and transportation for employees of the
			 Administration, contract employees, and volunteers during a major disaster, if
			 such staff are needed to assist businesses, homeowners, or renters in
			 recovery.
			(c)Marketing and
			 outreachNot later than 90
			 days after the date of enactment of this Act, the Administrator shall create a
			 marketing and outreach plan that—
				(1)encourages a proactive approach to the
			 disaster relief efforts of the Administration;
				(2)distinguishes between disaster services
			 provided by the Administration and disaster services provided by the Federal
			 Emergency Management Agency, including contact information, application
			 information, and timelines for submitting applications, the review of
			 applications, and the disbursement of funds;
				(3)describes the different disaster loan
			 programs of the Administration, including how they are made available and what
			 eligibility requirements exist for each loan program;
				(4)provides for regional marketing, focusing
			 on disasters occurring in each region before the date of enactment of this Act,
			 and likely scenarios for disasters in each such region; and
				(5)ensures that the marketing plan is made
			 available at small business development centers and on the website of the
			 Administration.
				7.Coordination of USDA
			 and Administration disaster loan programs
			(a)In
			 generalNot later than 1 year
			 after the date of enactment of this Act, the Comptroller General of the United
			 States shall conduct a study and submit a report to the appropriate committees
			 of Congress regarding whether, and if so which, industries have difficulty
			 obtaining disaster assistance from the Administration or the Department of
			 Agriculture.
			(b)ContentsThe report submitted under subsection (a)
			 shall—
				(1)consider relevant disasters declared under
			 section 7(b) of the Small Business Act and relevant disasters declared under
			 section 321 of the Consolidated Farm and Rural Development Act;
				(2)evaluate the provisions of law referred to
			 in paragraph (1) and the regulations promulgated thereunder, as well as the
			 division of responsibilities and any memoranda of understanding between the
			 Department of Agriculture and the Administration, to ensure consistency in
			 providing disaster assistance;
				(3)determine whether there are industries that
			 are not covered under section 7(b) of the Small Business Act or section 321 of
			 the Consolidated Farm and Rural Development Act; and
				(4)make recommendations, if any, regarding how
			 the needs of industries can be better met during a disaster described in
			 paragraph (1).
				(c)DefinitionAs used in this section, the term
			 appropriate committees of Congress means—
				(1)the Committee on Agriculture, Nutrition,
			 and Forestry and the Committee on Small Business and Entrepreneurship of the
			 Senate; and
				(2)the Committee on Agriculture and the
			 Committee on Small Business of the House of Representatives.
				8.Consistency between
			 Administration regulations and standard operating proceduresThe Administrator shall, promptly following
			 the date of enactment of this Act, revise the standard operating procedures of
			 the Administration so that such procedures are consistent with Administration
			 regulations for administering the disaster loan program of the
			 Administration.
		9.Study and report on
			 FEMA review process for referrals during disaster assistance application
			 process
			(a)StudyThe Comptroller General of the United
			 States shall evaluate the disaster assistance application and referral
			 processes of the Federal Emergency Management Agency and their impact on the
			 disaster loan assistance process at the Administration.
			(b)ReportNot later than 1 year after the date of
			 enactment of this Act, the Comptroller General shall submit a report to the
			 Committee on Small Business and Entrepreneurship and the Committee on Homeland
			 Security and Governmental Affairs of the Senate, and the Committee on Small
			 Business and the Committee on Homeland Security of the House of Representatives
			 on its findings under subsection (a), together with recommendations on the
			 effectiveness and efficiency of the Federal Emergency Management Agency
			 disaster assistance application process in directing eligible applicants to the
			 Administration, and any recommendations for legislative action.
			10.Development and
			 implementation of major disaster response plan
			(a)In
			 generalNot later than
			 January 31, 2007, the Administrator shall, by rule, amend the 2006 Atlantic
			 hurricane season disaster response plan of the Administration to apply to major
			 disasters and catastrophic national disasters, consistent with this Act and the
			 amendments made by this Act.
			(b)InclusionsIn carrying out this section, the
			 Administrator shall develop and execute, not later than May 31, 2007,
			 simulation exercises to demonstrate the effectiveness of the amended Hurricane
			 Response Plan.
			11.Other loan
			 assistance
			(a)Authority for
			 qualified private contractors to process disaster loansSection 7(b) of the
			 Small Business Act (15 U.S.C. 636(b))
			 is amended by inserting immediately after paragraph (6), as added by this Act,
			 the following:
				
					(7)Authority for
				qualified private contractors to process disaster loansThe Administrator may enter into an
				agreement with a qualified private contractor, as determined by the
				Administrator, to process loans under this subsection in the event of a major
				disaster (as defined in section 102 of the Robert T. Stafford Disaster Relief
				and Emergency Assistance Act (42 U.S.C. 5122)) or a catastrophic national
				disaster declared under paragraph (4), under which the Administrator shall pay
				the contractor a fee for each loan
				processed.
					.
			(b)State bridge
			 loan program
				(1)AuthorizationNotwithstanding any other provision of law,
			 a State may use funds made available under title I of the Housing and Community
			 Development Act of 1974 (42 U.S.C. 5301 et seq.) to make bridge grants and
			 loans to any person located in a disaster area in such State who was negatively
			 impacted by the applicable declared disaster, to assist such person in covering
			 costs until the person is able to obtain loans through Administration
			 assistance programs or other sources.
				(2)Use of
			 funds
					(A)In
			 generalFunds designated
			 under paragraph (1) shall be used by a State to provide bridge grants and
			 loans, which may be made to any person located in a disaster area in such State
			 who was negatively impacted by the applicable declared disaster
					(B)ReimbursementA State may use the funds authorized under
			 paragraph (1) as reimbursement for any State funds used to provide bridge
			 grants or loans to any person located in a disaster area in such State who was
			 negatively impacted by the applicable declared disaster, before the date on
			 which the funds authorized under paragraph (1) are made available.
					(C)CriteriaNotwithstanding any other provision of law,
			 in making bridge grants and loans under paragraph (1), the State may use such
			 criteria as the State determines appropriate, and shall not be required to
			 apply eligibility criteria for programs administered by the Federal
			 Government.
					(D)TermsFor any loan made by a State under
			 subparagraph (A)—
						(i)such a loan may initially be a
			 noncollateralized, low-interest loan;
						(ii)payments and interest on such a loan may be
			 deferred for at least 1 year after the date on which the loan is made;
						(iii)the balance remaining on such a loan 5
			 years after the date on which the loan is made may be forgiven entirely by the
			 State, if the borrower has continued to operate during that 5-year period in a
			 disaster area in such State; and
						(iv)such a loan may be forgiven by the State,
			 under such terms as it may set, if the borrower cannot repay such loan.
						(c)Loans to
			 nonprofitsSection 7(b) of
			 the Small Business Act (15 U.S.C.
			 636(b)) is amended by inserting immediately after paragraph (7), as added by
			 this Act, the following:
				
					(8)Disaster loans
				to nonprofits
						(A)DefinitionsIn this paragraph—
							(i)the term applicable date means
				the day before the date on which a major disaster or a catastrophic national
				disaster occurred, as the case may be;
							(ii)the term disaster area
				means—
								(I)in the case of a major disaster, the area
				for which such disaster was declared; and
								(II)in the case of a catastrophic national
				disaster under paragraph (4), the United States; and
								(iii)the term major disaster has
				the same meaning as in section 102 of the Robert T. Stafford Disaster Relief
				and Emergency Assistance Act (42 U.S.C. 5122).
							(B)Loans to
				nonprofitsIn addition to any
				other loan authorized by this subsection, the Administrator may make such loans
				under this subsection (either directly or in cooperation with banks or other
				lending institutions through agreements to participate on an immediate or
				deferred basis) as the Administrator determines appropriate to a nonprofit
				organization, including a religious organization, that—
							(i)was—
								(I)located in a disaster area on the
				applicable date for such disaster area; and
								(II)negatively impacted by the major disaster
				or the catastrophic national disaster declared under paragraph (4), as the case
				may be; or
								(ii)is providing services to persons who were
				negatively impacted by a major disaster or a catastrophic national disaster
				declared under paragraph
				(4).
							.
			(d)Increased loan
			 capsSection 7(b) of the
			 Small Business Act (15 U.S.C. 636(b))
			 is amended by inserting immediately after paragraph (8), as added by this Act,
			 the following:
				
					(9)Loan
				caps
						(A)Aggregate loan
				amountsNotwithstanding any
				other provision of law, and except as provided in subparagraph (B), the
				aggregate loan amount outstanding and committed to a borrower under this
				subsection made as a result of a major disaster (as defined in section 102 of
				the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C.
				5122)) or a catastrophic national disaster declared under paragraph (4) may not
				exceed $10,000,000.
						(B)Waiver
				authorityThe Administrator
				may, at the discretion of the Administrator, waive the aggregate loan amount
				established under subparagraph
				(A).
						.
			(e)Coordination of
			 efforts between the Administrator and the Internal Revenue Service to expedite
			 loan processingThe
			 Administrator and the Commissioner of Internal Revenue shall, to the maximum
			 extent practicable, ensure that all relevant and allowable tax records for loan
			 approval are shared with loan processors in an expedited manner, upon request
			 by the Administrator.
			(f)Use of
			 predisaster credit scoreSection 7(b) of the
			 Small Business Act (15 U.S.C. 636(b))
			 is amended by inserting immediately after paragraph (9), as added by this Act,
			 the following:
				
					(10)Credit
				scoreNotwithstanding any
				other provision of law, in making a loan under this subsection, the
				Administrator shall assess the risk of default by the applicant based on the
				credit score of the applicant on the day before the date on which the disaster
				for which the applicant is seeking assistance was
				declared.
					.
			(g)Report on loan
			 approval rate
				(1)In
			 generalNot later than 6
			 months after the date of enactment of this Act, the Administrator shall submit
			 a report to the Committee on Small Business and Entrepreneurship of the Senate
			 and the Committee on Small Business of the House of Representatives detailing
			 how the Administration can improve the processing of applications under the
			 disaster loan program of the Administration.
				(2)ContentsThe report submitted under paragraph (1)
			 shall include—
					(A)recommendations, if any, regarding—
						(i)staffing levels during a major disaster;
			 and
						(ii)how to improve the process for processing,
			 approving, and disbursing loans under the disaster loan program of the
			 Administration, to ensure that the maximum assistance is provided to victims in
			 a timely manner; and
						(B)the plans of the Administrator for
			 implementing any recommendation made under subparagraph (A).
					(h)Supplemental
			 emergency loans after disasters
				(1)In
			 generalSection 7(a) of the
			 Small Business Act (15 U.S.C. 636(a)) is amended by adding at the end the
			 following:
					
						(32)Supplemental
				emergency loans after disasters
							(A)Loan
				authorityIn addition to any
				other loan authorized by this subsection, the Administrator shall make such
				loans under this subsection (either directly or in cooperation with banks or
				other lending institutions through agreements to participate on an immediate or
				deferred basis) as the Administrator determines appropriate to a small business
				concern, located anywhere in the United States, that is directly adversely
				affected by a catastrophic national disaster declared under subsection (b)(4),
				based on such criteria as the Administrator may set by rule, regulation, or
				order, subject to subparagraph (B).
							(B)Oversight
				protectionsIn making any
				loan under subparagraph (A)—
								(i)the borrower shall be made aware that such
				loans are for those directly adversely affected by a catastrophic national
				disaster; and
								(ii)if such loans are made in cooperation with
				a bank or other lending institution—
									(I)lenders shall document for the
				Administrator how the borrower was directly adversely affected by the
				catastrophic national disaster; and
									(II)not later than 6 months after the date of
				enactment of this paragraph, and every 6 months thereafter, the Inspector
				General of the Administration shall make a report regarding such loans to the
				Committee on Small Business and Entrepreneurship of the Senate and the
				Committee on Small Business of the House of Representatives, including
				verification that the program is being administered appropriately and that such
				loans are being used for purposes authorized by this paragraph.
									(C)FeesNotwithstanding any other provision of law,
				the Administrator shall, in lieu of the fee established under paragraph
				(23)(A), collect an annual fee of 0.25 percent of the outstanding balance of a
				loan made under this paragraph.
							(D)Evaluation of
				lendersThe Office of Lender
				Oversight of the Administration shall evaluate the portfolio of loans for a
				lender under this paragraph separately from the rest of the loans made under
				this subsection by such lender.
							(33)Guarantee
				feesNotwithstanding any
				other provision of law, the guarantee fee under paragraph (18)(A) for a
				guarantee under this subsection of a loan made because of a catastrophic
				national disaster declared under subsection (b)(4), shall be as follows:
							(A)A guarantee fee equal to 1 percent of the
				deferred participation share of a total loan amount that is not more than
				$150,000.
							(B)A guarantee fee equal to 2.5 percent of the
				deferred participation share of a total loan amount that is more than $150,000,
				but not more than $700,000.
							(C)A guarantee fee equal to 3.5 percent of the
				deferred participation share of a total loan amount that is more than
				$700,000.
							.
				(2)Separate
			 treatment for supplemental emergency loansOnly for purposes of the Federal Credit
			 Reform Act of 1990 (2 U.S.C. 661 et seq.), loans made or approved under section
			 7(a)(32) of the Small Business Act, as added by this subsection, shall be
			 treated as a separate program of the Small Business Administration.
				(3)Authorization
			 of appropriations
					(A)In
			 generalThere are authorized
			 to be appropriated to the Administration for each of fiscal years 2007 through
			 2009, such sums as may be necessary to carry out section 7(a)(32) of the Small
			 Business Act, as added by this subsection, including administrative expenses
			 and necessary loan capital.
					(B)Offset
			 costAssistance under section
			 7(a)(32) of the Small Business Act, as added by this subsection, shall be
			 available only to the extent that funds are made available in advance in
			 appropriations Acts to offset the cost (as such term is defined in section 502
			 of the Federal Credit Reform Act of 1990 (2 U.S.C. 661a)) of providing such
			 assistance.
					(i)Development
			 company debentures
				(1)AuthoritySection 503 of the Small Business
			 Investment Act of 1958 (15 U.S.C. 697) is amended by adding at the end the
			 following:
					
						(j)Debentures
				after a catastrophic national disaster
							(1)Authority
								(A)In
				generalIn addition to any
				other guarantee authorized by this section, the Administrator may guarantee the
				timely payment of all principal and interest, as scheduled on any debenture
				issued to a qualified borrower.
								(B)TermsThe Administrator shall establish a fee for
				a guarantee issued under subparagraph (A) that is lower than that for other
				guarantees under this section.
								(2)Existing
				guarantees
								(A)In
				generalNotwithstanding any
				other provision of law, the Administrator may temporarily defer payments of
				principal and interest on a guarantee made under this section before the date
				on which a catastrophic national disaster was declared to a qualified borrower
				directly adversely affected by such catastrophic national disaster, in any case
				in which the payments are owed to the Administration.
								(B)Payments to
				other partiesNotwithstanding
				any other provision of law, the Administrator may temporarily make payments of
				principal and interest on a loan made under this section before the date on
				which a catastrophic national disaster was declared to a qualified borrower
				directly adversely affected by such catastrophic national disaster, in any case
				in which the payments are owed to a person other than the
				Administration.
								(C)Termination of
				authorityThe authority to
				defer, or make, payments under this paragraph for a catastrophic national
				disaster shall terminate 1 year after the date on which such catastrophic
				national disaster was declared.
								(3)DefinitionsIn this subsection, the following
				definitions shall apply:
								(A)Catastrophic
				national disasterThe term
				catastrophic national disaster means a catastrophic national
				disaster declared under section 7(b)(4) of the Small Business Act.
								(B)Qualified
				BorrowerThe term
				qualified borrower means a small business concern located anywhere
				in the United States that has been directly adversely affected by a
				catastrophic national disaster, based on such criteria as the Administrator may
				set by rule, regulation, or
				order.
								.
				(2)Separate
			 treatmentOnly for purposes
			 of the Federal Credit Reform Act of 1990 (2 U.S.C. 661 et seq.), debentures
			 guaranteed under section 503(j) of the Small Business Investment Act of 1958,
			 as added by this subsection, shall be treated as a separate program of the
			 Small Business Administration.
				(3)Authorization
			 of appropriationsThere are
			 authorized to be appropriated such sums as may be necessary to carry out
			 section 503(j) of the Small Business Investment Act of 1958, as added by this
			 subsection.
				12.Removing barriers to
			 bonding for small businesses
			(a)RequisitionsNotwithstanding any other provision of law,
			 for any procurement related to a declared disaster that has been set aside for
			 small business concerns, the Administrator shall negotiate with the head of the
			 Federal agency making such procurement an agreement to permit contracting
			 officers to submit requisitions on a biweekly basis.
			(b)Sureties
				(1)In
			 generalThe Administrator
			 shall waive any increase in guarantee fees for a surety located in a disaster
			 area providing guarantees related to contracts for disaster relief, recovery,
			 or reconstruction related to the aftermath of a declared disaster under the
			 Surety Bond Guarantee Program under part B of title IV of the Small Business
			 Investment Act of 1958 (15 U.S.C. 694a et seq.) during the 2-year period
			 beginning on the date on which the declared disaster was declared.
				(2)Preferred
			 programFor any contract for
			 relief, recovery, or reconstruction related to the aftermath of a declared
			 disaster, the Administrator may permit a surety participating in the Preferred
			 Surety Bond Guarantee Program under section 411(a)(3) of the Small Business
			 Investment Act of 1958 (15 U.S.C. 694b(a)(3)) to use rates approved by the
			 insurance commissioner in the State in which such contract will be
			 performed.
				(3)ReportingNot later than 180 days after the date of
			 enactment of this Act and annually thereafter, the Administrator shall submit a
			 report to the Committee on Small Business and Entrepreneurship of the Senate
			 and the Committee on Small Business of the House of Representatives on the
			 availability of bonds to small business concerns performing contracts for
			 disaster relief, recovery, or reconstruction related to the aftermath of a
			 declared disaster.
				(c)Small business
			 bonding thresholdNotwithstanding any other provision of law,
			 for all procurements related to a declared disaster, the Administrator may,
			 upon such terms and conditions as it may prescribe, guarantee and enter into
			 commitments to guarantee any surety against loss resulting from a breach of the
			 terms of a bid bond, payment bond, performance bond, or bonds ancillary
			 thereto, by a principal on any total work order or contract amount at the time
			 of bond execution that does not exceed $5,000,000, except that the
			 Administrator may increase such amount to $10,000,000, at the discretion of the
			 Administrator.
			13.Use of local firms
			 and individuals
			(a)In
			 generalSection 307 of the
			 Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C.
			 5150) is amended to read as follows:
				
					307.Use of local firms
				and individualsIn the
				expenditure of Federal funds for debris clearance, distribution of supplies,
				reconstruction, and other major disaster or emergency assistance activities
				which may be carried out by contract or agreement with private organizations,
				firms, or individuals, preference shall be given, to the maximum extent
				practicable, to those organizations, firms, and individuals residing or doing
				business primarily in the area affected by such disaster or emergency. The
				Federal Government shall establish a goal to award not less than 10 percent of
				such contracts to firms within or in close proximity of the area in which the
				President has declared a major disaster during the term of such designation.
				This section shall not be considered to restrict the use of Department of
				Defense resources in the provision of major disaster assistance under this Act
				or any other provision of
				law.
					.
			(b)Nondiscrimination
			 in disaster assistanceSection 308(b) of the Robert T. Stafford
			 Disaster Relief and Emergency Assistance Act (42 U.S.C. 5151(b)) is amended by
			 adding at the end the following: The requirements of this subsection
			 shall also apply to the awarding of contracts for debris clearance,
			 distribution of supplies, reconstruction, and other major disaster or emergency
			 assistance activities and shall require governmental bodies to fully consider
			 the utilization of expedited procurement tools for small business concerns,
			 small business concerns owned and controlled by service-disabled veterans, and
			 HUBZone small business concerns, as such terms are defined in section 3 of the
			 Small Business Act (15 U.S.C. 632) and for small business concerns owned and
			 controlled by socially and economically disadvantaged individuals, as such term
			 is defined in section 8 of the Small Business Act (15 U.S.C.
			 637)..
			14.Waiver of maximum
			 amountSection 21(a)(4) of the
			 Small Business Act (15 U.S.C. 648(a)(4)) is amended by adding at the end the
			 following:
			
				(D)DisastersThe Administrator shall waive the maximum
				amount of $100,000 for a grant under subparagraph (C)(viii) to a small business
				development center to provide assistance to small business concerns adversely
				affected by a major disaster (as defined in section 102 of the Robert T.
				Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5122)) or a
				catastrophic national disaster declared under section
				7(b)(4).
				.
		15.Waiver of geographic
			 restrictions on SBDC counselorsSection 21(b) of the Small Business Act (15
			 U.S.C. 648(b)) is amended by adding at the end the following:
			
				(4)Waiver of geographic restrictions
				on SBDC counselors
					(A)In generalThe Administrator shall authorize any small
				business development center, regardless of location, to provide advice,
				information, and assistance, as described in subsection (c), to a small
				business concern located in an area in which the President declared a major
				disaster (as defined in section 102 of the Robert T. Stafford Disaster Relief
				and Emergency Assistance Act (42 U.S.C. 5122)), during the period of such
				declaration.
					(B)Continuity of servicesA small business development center that
				provides counselors to an area described in subparagraph (A) shall, to the
				maximum extent practicable, ensure continuity of services in the State it
				currently serves.
					(C)Access to disaster recovery
				facilitiesFor purposes of
				providing recovery assistance under this paragraph, the Administrator shall
				permit small business development center personnel to use any site or facility
				designated by the Administration for use for such
				purpose.
					.
		16.Congressional
			 oversight
			(a)Monthly
			 accounting report to congress
				(1)In
			 generalOn the first Monday
			 of each month, the Administrator shall provide to the Committee on Small
			 Business and Entrepreneurship of the Senate and to the Committee on Small
			 Business of the House of Representatives a report on the disaster loan program
			 of the Administration for the preceding month.
				(2)ContentsEach report under paragraph (1) shall
			 include—
					(A)the daily average lending volume, in number
			 of loans and dollars, and the percent by which each category has increased or
			 decreased since the previous report under paragraph (1);
					(B)the weekly average lending volume, in
			 number of loans and dollars, and the percent by which each category has
			 increased or decreased since the previous report under paragraph (1);
					(C)the amount of funding spent over the month
			 for loans, both in appropriations and program level, and the percent by which
			 each category has increased or decreased since the previous report under
			 paragraph (1);
					(D)the amount of funding available for loans,
			 both in appropriations and program level, and the percent by which each
			 category has increased or decreased, noting the source of any additional
			 funding;
					(E)an estimate of how long the available
			 funding for such loans will last, based on the spending rate;
					(F)the amount of funding spent over the month
			 for staff, along with the number of staff, and the percent by which each
			 category has increased or decreased since the previous report under paragraph
			 (1);
					(G)the amount of funding spent over the month
			 for administrative costs, and the percent by which spending has increased or
			 decreased since the previous report under paragraph (1);
					(H)the amount of funding available for
			 salaries and expenses combined, and the percent by which funding has increased
			 or decreased, noting the source of any additional funding; and
					(I)an estimate of how long the available
			 funding for salaries and expenses will last, based on the spending rate.
					(b)Daily disaster
			 updates to congress for presidentially declared disasters
				(1)In
			 generalEach day during a
			 disaster update period, excluding Federal holidays and weekends, the
			 Administrator shall provide to the Committee on Small Business and
			 Entrepreneurship of the Senate and to the Committee on Small Business of the
			 House of Representatives a report on the operation of the disaster loan program
			 of the Administration for the area in which the President declared a major
			 disaster or a catastrophic national disaster, as the case may be.
				(2)ContentsEach report under paragraph (1) shall
			 include—
					(A)the allocations of loan processing, loss
			 verification, and additional field staff at Administration offices nationwide,
			 as well as the allocations of such staff at the various disaster field offices,
			 disaster recovery centers, and workshops in each State in the relevant
			 area;
					(B)the daily number of applications received
			 from applicants in the relevant area, as well as a breakdown of such figures by
			 State;
					(C)the daily number of applications pending
			 application entry from applicants in the relevant area, as well as a breakdown
			 of such figures by State;
					(D)the daily number of applications withdrawn
			 by applicants in the relevant area, as well as a breakdown of such figures by
			 State;
					(E)the daily number of applications summarily
			 declined by the Administrator from applicants in the relevant area, as well as
			 a breakdown of such figures by State;
					(F)the daily number of applications declined
			 by the Administrator from applicants in the relevant area, as well as a
			 breakdown of such figures by State;
					(G)the daily number of applications in process
			 from applicants in the relevant area, as well as a breakdown of such figures by
			 State;
					(H)the daily number of applications approved
			 by the Administrator from applicants in the relevant area, as well as a
			 breakdown of such figures by State;
					(I)the daily dollar amount of applications
			 approved by the Administrator from applicants in the relevant area, as well as
			 a breakdown of such figures by State;
					(J)the daily amount of loans dispersed, both
			 partially and fully, by the Administrator to applicants in the relevant area,
			 as well as a breakdown of such figures by State;
					(K)the daily dollar amount of loans dispersed,
			 both partially and fully, from the Disaster Area, as well as a breakdown of
			 such figures by State;
					(L)the number of applications approved,
			 including dollar amount approved, as well as applications partially and fully
			 dispersed, including dollar amounts, since the last report under paragraph (1);
			 and
					(M)the declaration date, physical damage
			 closing date, economic injury closing date, and number of counties included in
			 the declaration of a major disaster.
					(c)Report on need
			 for supplemental fundsNot
			 later than 3 months before the date on which the Administrator estimates
			 funding will no longer be available for the disaster loan program of the
			 Administration in any fiscal year, the Administrator shall submit a report to
			 the Committee on Small Business and Entrepreneurship of the Senate and to the
			 Committee on Small Business of the House of Representatives regarding the need
			 for supplemental funds for such loan program, including the amount needed to
			 sustain such loan program at current funding rates through the end of the
			 fiscal year in which the Administrator submits such report.
			(d)Report on
			 contracting
				(1)In
			 generalNot later than 6
			 months after the date on which a declared disaster is declared, and every 6
			 months thereafter until the date that is 18 months after the date on which the
			 declared disaster was declared, the Administrator shall submit a report to the
			 Committee on Small Business and Entrepreneurship of the Senate and to the
			 Committee on Small Business of the House of Representatives regarding Federal
			 contracts awarded as a result of the declared disaster.
				(2)Contents
			 Each report submitted under
			 paragraph (1) shall include—
					(A)the total number of contracts awarded as a
			 result of the declared disaster;
					(B)the total number of contracts awarded to
			 small business concerns as a result of the declared disaster;
					(C)the total number of contracts awarded to
			 women and minority-owned businesses as a result of the declared disaster;
			 and
					(D)the total number of contracts awarded to
			 local businesses as a result of the declared disaster.
					17.Grant assistance for
			 military reservists' small business concerns
			(a)Authorization
			 of grantsSection 7(b)(3)(B)
			 of the Small Business Act (15 U.S.C. 636(b)(3)(B)) is amended by inserting
			 or grants after or deferred basis).
			(b)Grant
			 specificationsSection
			 7(b)(3) of the Small Business Act (15 U.S.C. 636(b)(3)) is amended by inserting
			 after subparagraph (F) the following:
				
					(G)Grants made under subparagraph (B)—
						(i)may be awarded in addition to any loan made
				under subparagraph (B);
						(ii)shall not exceed $25,000; and
						(iii)shall be made only to a small business
				concern—
							(I)that provides a business plan demonstrating
				viability for not less than 3 future years;
							(II)with 10 or fewer employees;
							(III)that has not received another grant under
				subparagraph (B) in the previous 2
				years.
							.
			(c)Authorization
			 of appropriationsSection
			 20(e)(2) of the Small Business Act (15 U.S.C. 631 note) is amended by inserting
			 after subparagraph (B) the following:
				
					(C)Grant
				assistance for military reservists' small businessesThere are authorized to be appropriated for
				grants under section 7(b)(3)(B)—
						(i)$5,000,000 for the first fiscal year
				beginning after the date of enactment of this subparagraph; and
						(ii)$5,000,000 for each of the 2 fiscal years
				following the fiscal year described in clause
				(i).
						.
			18.Energy emergency
			 relief
			(a)Small business
			 and farm energy emergency disaster loan program
				(1)Small business
			 disaster loan authoritySection 7(b) of the
			 Small Business Act (15 U.S.C. 636(b))
			 is amended by inserting immediately after paragraph (10), as added by this Act,
			 the following:
					
						(11)Energy
				emergency relief
							(A)DefinitionsFor purposes of this paragraph—
								(i)the term base price index
				means the moving average of the closing unit price on the New York Mercantile
				Exchange for heating oil, natural gas, gasoline, or propane for the 10 days, in
				each of the most recent 2 preceding years, which correspond to the trading days
				described in clause (ii);
								(ii)the term current price index
				means the moving average of the closing unit price on the New York Mercantile
				Exchange, for the 10 most recent trading days, for contracts to purchase
				heating oil, natural gas, gasoline, or propane during the subsequent calendar
				month, commonly known as the front month; and
								(iii)the term significant increase
				means—
									(I)with respect to the price of heating oil,
				natural gas, gasoline, or propane, any time the current price index exceeds the
				base price index by not less than 40 percent; and
									(II)with respect to the price of kerosene, any
				increase which the Administrator, in consultation with the Secretary of Energy,
				determines to be significant.
									(B)Loan
				authority
								(i)In
				generalThe Administrator may
				make such loans, either directly or in cooperation with banks or other lending
				institutions through agreements to participate on an immediate or deferred
				basis, to assist a small business concern described in clause (ii).
								(ii)CriteriaA small business concern described in this
				clause is a small business concern that—
									(I)has suffered or that is likely to suffer
				substantial economic injury on or after August 24, 2005, as the result of a
				significant increase in the price of heating oil, natural gas, gasoline,
				propane, or kerosene occurring on or after August 24, 2005; and
									(II)if engaged in the heating oil business,
				sells not more than 10,000,000 gallons of heating oil per year.
									(C)Applicable
				interest rateAny loan or
				guarantee extended pursuant to this paragraph shall be made at the same
				interest rate as economic injury loans under paragraph (2).
							(D)Loan
				limitationNo loan may be
				made under this paragraph, either directly or in cooperation with banks or
				other lending institutions through agreements to participate on an immediate or
				deferred basis, if the total amount outstanding and committed to the borrower
				under this subsection would exceed $1,500,000, unless such borrower constitutes
				a major source of employment in its surrounding area, as determined by the
				Administrator, in which case the Administrator, in its discretion, may waive
				the $1,500,000 limitation.
							(E)Loan
				criteriaFor purposes of
				assistance under this paragraph—
								(i)a declaration of a disaster area based on
				conditions specified in this paragraph shall be required, and shall be made by
				the President or the Administrator; or
								(ii)if no declaration has been made pursuant to
				clause (i), the Governor of a State in which a significant increase in the
				price of heating oil, natural gas, gasoline, propane, or kerosene has occurred
				may certify to the Administration that small business concerns have suffered
				economic injury as a result of such increase and are in need of financial
				assistance which is not otherwise available on reasonable terms in that State,
				and upon receipt of such certification, the Administrator may make such loans
				as would have been available under this paragraph if a disaster declaration had
				been issued.
								(F)Permissible
				usesNotwithstanding any
				other provision of law, loans made under this paragraph may be used by a small
				business concern described in subparagraph (B) to convert from the use of
				heating oil, natural gas, gasoline, propane, or kerosene to a renewable or
				alternative energy source, including agriculture and urban waste, geothermal
				energy, cogeneration, solar energy, wind energy, or fuel
				cells.
							.
				(2)Conforming
			 amendmentsSection 3(k) of
			 the Small Business Act (15 U.S.C.
			 632(k)) is amended—
					(A)by inserting , significant increase
			 in the price of heating oil, natural gas, gasoline, propane, or
			 kerosene after civil disorders; and
					(B)by inserting other before
			 economic.
					(3)ReportNot later than 12 months after the date on
			 which the Administrator issues guidelines under subsection (c)(1), and annually
			 thereafter, until the date that is 12 months after the end of the effective
			 period of section 7(b)(11) of the Small Business Act, as added by this
			 subsection, the Administrator shall submit to the Committee on Small Business
			 and Entrepreneurship of the Senate and the Committee on Small Business of the
			 House of Representatives, a report on the effectiveness of the assistance made
			 available under that section 7(b)(11), including—
					(A)the number of small business concerns that
			 applied for a loan under that section 7(b)(11) and the number of those that
			 received such loans;
					(B)the dollar value of those loans;
					(C)the States in which the small business
			 concerns that received such loans are located;
					(D)the type of energy that caused the
			 significant increase in the cost for the participating small business concerns;
			 and
					(E)recommendations for ways to improve the
			 assistance provided under that section 7(b)(11), if any.
					(4)Effective
			 dateThe amendments made by
			 this subsection shall apply during the 4-year period beginning on the earlier
			 of the date on which guidelines are published by the Administrator under
			 subsection (c)(1), or 30 days after the date of enactment of this Act, with
			 respect to assistance under section 7(b)(11) of the
			 Small Business Act, as added by this
			 subsection.
				(b)Farm energy
			 emergency relief
				(1)In
			 generalSection 321(a) of the
			 Consolidated Farm and Rural Development
			 Act (7 U.S.C. 1961(a)) is amended—
					(A)in the first sentence—
						(i)by striking operations have
			 and inserting operations (i) have; and
						(ii)by inserting before :
			 Provided, the following: , or
			 (ii)(I) are owned or operated by such an applicant that is also a small
			 business concern (as defined in section 3 of the Small Business Act (15 U.S.C. 632)), and (II)
			 have suffered or are likely to suffer substantial economic injury on or after
			 August 24, 2005, as the result of a significant increase in energy costs or
			 input costs from energy sources occurring on or after August 24, 2005, in
			 connection with an energy emergency declared by the President or the
			 Secretary;
						(B)in the third sentence, by inserting before
			 the period at the end the following: or by an energy emergency declared
			 by the President or the Secretary; and
					(C)in the fourth sentence—
						(i)by inserting or energy
			 emergency after natural disaster each place that term
			 appears; and
						(ii)by inserting or declaration
			 after emergency designation.
						(2)FundingFunds available on the date of enactment of
			 this Act for emergency loans under subtitle C of the
			 Consolidated Farm and Rural Development
			 Act (7 U.S.C. 1961 et seq.) shall be available to carry out the
			 amendments made by paragraph (1) to meet the needs resulting from energy
			 emergencies.
				(3)ReportNot later than 12 months after the date on
			 which the Secretary of Agriculture issues guidelines under subsection (c)(1),
			 and annually thereafter until the date that is 12 months after the end of the
			 effective period of the amendments made to section 321(a) of the Consolidated
			 Farm and Rural Development Act (7 U.S.C. 1961(a)) by this subsection, the
			 Secretary shall submit to the Committee on Small Business and Entrepreneurship
			 and the Committee on Agriculture, Nutrition, and Forestry of the Senate and to
			 the Committee on Small Business and the Committee on Agriculture of the House
			 of Representatives, a report that—
					(A)describes the effectiveness of the
			 assistance made available under that section 321(a) ; and
					(B)contains recommendations for ways to
			 improve the assistance provided under that section 321(a).
					(4)Effective
			 dateThe amendments made by
			 this subsection shall apply during the 4-year period beginning on the earlier
			 of the date on which guidelines are published by the Secretary of Agriculture
			 under subsection (c)(1), or 30 days after the date of enactment of this Act,
			 with respect to assistance under section 321(a) of the
			 Consolidated Farm and Rural Development
			 Act (7 U.S.C. 1961(a)), as amended by this subsection.
				(c)Guidelines and
			 rulemaking
				(1)GuidelinesNot later than 30 days after the date of
			 enactment of this Act, the Administrator and the Secretary of Agriculture shall
			 each issue guidelines to carry out subsections (a) and (b), respectively, and
			 the amendments made thereby, which guidelines shall become effective on the
			 date of their issuance.
				(2)RulemakingNot later than 30 days after the date of
			 enactment of this Act, the Administrator, after consultation with the Secretary
			 of Energy, shall promulgate regulations specifying the method for determining a
			 significant increase in the price of kerosene under section
			 7(b)(11)(A)(iii)(II) of the Small Business
			 Act, as added by this Act.
				
